DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3-6, 13-16, 20, 25, 30-31, 37-39, 64-67 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 31, 37-38, 64, 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “wherein the removable capsule rotor” on lines 1-2. It is unclear what the removable capsule rotor is. Claim 1 on line 2 states that the centrifuge station has a capsule rotor seat shaped to receive a capsule rotor, however it does not state that it is a removable capsule rotor seat. Is the removable capsule rotor the same as the capsule rotor seat in claim 1 or is it a different capsule rotor? 
Claim 67 is rejected by virtue of being dependent on a rejected claim. 
Claim 31 recites “wherein the removable capsule rotor” on lines 1-2. It is unclear what the removable capsule rotor is. Claim 1 on line 2 states that the centrifuge station has a capsule rotor seat shaped to receive a capsule rotor, however it does not state that it is a removable capsule rotor seat. Is the removable capsule rotor the same as the capsule rotor seat in claim 1 or is it a different capsule rotor? 
Claims 37-38 are rejected by virtue of being dependent on a rejected claim. 
Claim 64 recites “the sample vial receiving area” on lines 2-3. There is insufficient antecedent basis for this limitation. No sample vial receiving area has been recited prior, and it is unclear what this is referring to. For examination, it will be interpreted that the sample vial receiving area is the sample container receiving area as recited in claim 3. 
Claim 66 recites “the rotatable stage” twice on line 2. There is insufficient antecedent basis for this claim. No rotatable stage has been recited prior. For examination, it will be interpreted that the rotatable stage is the movable stage, as prior claims amended the rotatable stage to be a movable stage. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 13-15, 30, 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A) in view of Glater (US-6461287-B1) and Jordan (US-4849177-A).
Regarding claim 1, Chen teaches an automated sample preparation system comprising: 
a centrifuge station having a capsule rotor seat (centrifugal motor 610) shaped to receive a capsule rotor (centrifugal turntable 20) and configured to cause the capsule rotor (20) to rotate at high speeds during centrifuging, the centrifuge station having a vertical common rotation axis ([0054], [0056], Figures 1-4);
	The components associated with the centrifugal turntable 20 (capsule rotor) make up a centrifuge station, where there is a vertical common rotation axis through the center of the centrifugal turntable 20 (capsule rotor). Further, it is described by [0056] that the centrifugal motor 610 (capsule rotor seat) is coupled to the centrifugal turntable 20 (capsule rotor), where the connection is seen in Figure 4. Therefore, as the centrifugal motor 610 (capsule rotor seat) is coupled to the centrifugal turntable 20 (capsule rotor), the centrifugal motor 610 (capsule rotor seat) is shaped to receive the centrifugal turntable 20 (capsule rotor). 
a movable stage (sample turntable 30) ([0054], Figures 1-3); 
a pipettor unit (sampling mechanism 50) having a base (tube holder 510) and a movable pipetting section (pipette 530) ([0059], Figures 2-3); 
a capper mechanism (capping mechanism 40) having a movable distal end that is controllably movable in a vertical direction along the vertical common rotation axis ([0055], Figures 1-2); and 
a control circuit with a controller programmed to control operation of the centrifuge station (components of centrifugal turntable 20), the movable stage (30), the pipettor unit (50) and the at least one capper mechanism (40) during operation of the automated sample preparation system.
	It is stated by [0058] that the cell centrifuge further comprises a control mechanism, where the centrifugal turntable 20 (all components of the centrifugal turntable 20 understood to be a centrifuge station) is provided with a first positioning switch, the sample turntable 30 (movable stage) has a second positioning switch, a first positioning motor and a second positioning motor that are connected with the control mechanism. [0058] further states that the control mechanism controls the first and second positioning motor. [0064] states that the cell centrifuge also includes a control mechanism and a scanner located above the sample turntable 30 (movable stage) and the centrifugal turntable 20 (all components of the centrifugal turntable 20 understood to be a centrifuge station), where the control mechanism is electrically connected with the screw cap mechanism 40 (capper mechanism) and the sampling mechanism 50 (pipettor unit). It is understood that both control mechanisms described make a control circuit that has a controller that controls operations. 
Chen does teach where the cell centrifuge includes a protector for detecting the rotational speed of the centrifugal motor, where a protective cover is provided outside the centrifugal turntable ([0022]). It is understood that [0022] uses the word “turret”, however this is understood to be a mistranslation as [0052] refers to reference number 20 as a centrifugal turret and [0054] refers to reference number 20 as centrifugal turntable. 
Chen is silent with regards to specific protective cover, therefore, it would have been necessary and thus obvious to look to the prior art for conventional protective covers. Glater provides this conventional teaching showing that it is known in the art to use a cylindrical cover that moves up and down during the opening and closing of a concentrator, where the concentrator includes a rotary drive unit (Glater; column 6 lines 29-56). Therefore, it would have been obvious to one having ordinary skill in the art to have the protector from Chen be a cylindrical cover that moves up and down for opening and closing motivated by the expectation of successfully practicing the invention of Glater.
Chen does teach where the sample turntable 30 (movable stage) has a plurality of sample positions 320 for placing sample bottles and a cell preparation process that involves centrifuging a sample, discarding debris, and then adding cell adhesion coating solution ([0005], [0060]), however Chen does not teach where the sample turntable 30 (movable stage) has a reagent cartridge receiving area configured to receive a removable reagent cartridge. 
In the analogous art of carousels for automated analyzers, Jordan teaches a carousel adapted to hold multiple-dose reagent packs together with a plurality of conventional sample containers which contain samples to be assayed by the analyzer (Jordan; abstract, column 2 lines 59-65). 
Specifically, Jordan teaches a vial carrier 50 and a plurality of reagent-containing vials 40 where vials 40 integrate with vial carrier 50 (Column 3 lines 48-51, column 5 lines 1-17). Column 5 lines 46-54 describes that the carousel 70 is adapted to receive and hold a selected plurality of reagent packs 50, column 2 lines 66-68 recites “a reagent pack which includes a vial carrier having a plurality of vial receiving wells”. Column 7 lines 42-46 describe that in addition to reagent packs, each compartment is also adapted to receive and hold a sample container. 
It would have been obvious to one skilled in the art to modify the sample turntable of modified Chen such that it has reagent packs 50 that are receivable by a carousel as taught by Jordan because Jordan teaches that the multiple dose reagent pack provides flexibility for performing the same or different assays on the same or different samples and to selectively vary the number of different assays performed on each sample while maintaining high throughput levels and reducing the requirement for physical interaction with the analyzer and the carousel (Jordan; column 2 lines 40-56). 
It is understood that the sample turntable 30 of Chen will now have both sample positions 320 for sample bottles as well as spots for the reagent packs 50 of Jordan. 
Regarding claim 3, modified Chen further teaches wherein the movable stage further comprises a sample container receiving area positioned radially outward of the capsule rotor seat and configured to receive a removable sample container, the removable sample container including a removable cap.
[0060] of Chen states that the sample turntable 30 is provided with a plurality of sample positions 320 for placing sample bottles. [0054] of Chen recites that the cell centrifuge includes “a sample turntable 30 for placing the sample bottle 310.” [0055] of Chen states that the capping mechanism 40 (capper mechanism) unscrews the sample bottle cap on the sample turntable 30. 
Regarding claim 4, modified Chen teaches the automated sample preparation system of claim 3. Modified Chen further teaches a second capper mechanism configured to uncap and recap the removable sample container.
It is stated by [0055] of Chen that the capping mechanism 40 unscrews the sample bottle cap on the sample turntable 30. [0063] of Chen states that each cantilever 10 is provided with two screw cap mechanisms 40. 
Regarding claim 5, modified Chen further teaches wherein the removable reagent cartridge comprises a plurality of reagent receiving wells having different reagents contained therein, and wherein the reagent wells are rotatable into alignment with the pipettor unit.
The sample turntable 30 of Chen has been modified such that it now has the reagent packs taught by Jordan, where Jordan teaches that vial carrier 50 and a plurality of reagent-containing vials 40 where vials 40 integrate with vial carrier 50 (Column 3 lines 48-51, column 5 lines 1-17). It is seen in Figure 2 of Jordan that there are four vials 40 associated with vial carrier 50. 
Regarding claim 6, modified Chen teaches the automated sample preparation system of claim 5. Modified Chen further teaches wherein the pipettor unit is further configured to controllably transfer waste liquid from the capsule rotor to a reagent receiving well on the removable reagent cartridge.
[0059] of Chen describes where the sampling mechanism 50 (pipettor unit) also includes a sampling tube 520, where “The sample tube 520 is used for aspirating a sample of a sample bottle into a centrifuge tube for suctioning the supernatant generated after centrifgugation of the centrifuge tube”. It is understood that the supernatant is a waste liquid. [0060] of Chen further states that the sample turntable 30 (movable stage) has a plurality of sampling positions 330 for placing the sample tubes 520. It is understood that the sampling mechanism 50 (pipettor unit) is capable of transferring the supernatant (waste liquid) from the centrifuge turntable 20 (capsule rotor) to a receiving well on the removable reagent cartridge (taught by Jordan). 
Note: recitation of “the pipettor unit is further configured to controllably transfer waste liquid from the capsule rotor to a reagent receiving well on the removable reagent cartridge.” is an intended use of the pipettor unit that does not provide any additional structure to the pipettor unit. Therefore, so long as the pipettor unit of the prior art is capable of transferring waste liquid to another area, it will read on the limitations of the claim. 
Regarding claim 13, modified Chen further teaches wherein the movable pipetting section is controllably movable in a horizontal plane perpendicular to the vertical common rotation axis among at least first and second pipetting positions aligned above the reagent cartridge receiving area and the capsule rotor seat respectively.
[0041] of Chen describes where the sampling mechanism 50 (pipettor unit) draws sample in the sample bottle (sample bottle understood to be held in the sample position 320 of the sample turntable 30) where the sampling mechanism 50 horizontally moves to the top of the centrifugal turntable 20 (components of the centrifugal turn table 20 make the centrifugal station). 
The sample turntable 30 (movable stage) of Chen has been modified to have reagent packs and their corresponding holders as taught by Jordan, and the capsule rotor seat is understood to be the centrifugal motor 610 of Chen. Therefore, the sampling mechanism 50 (pipettor unit that comprises a movable pipetting section (pipette 530)) will move in a horizontal plane between at least first and second positions aligned above the reagent cartridge (held on the sample turntable 30 (movable stage)) and capsule rotor seat (centrifugal motor 610). 
Regarding claim 14, modified Chen further teaches wherein the pipettor unit and the capper mechanism are configured to move together towards and away from the movable stage along a horizontal track.
[0054] of Chen states that a cantilever 10 is horizontally movable and is provided with a screwing mechanism 40 (capper mechanism) and a sampling mechanism 50 (pipettor unit) which can move up and down relative to the cantilever 10. Capping mechanism 40 has been used previously to describe the capper mechanism, [0052] and [0055] of Chen has reference 40 being a capping mechanism. [0055] of Chen states that the capping mechanism 40 unscrews the sample bottle cap on the sample turntable. [0059] of Chen calls reference number 40 both a screwing mechanism and a capping mechanism. Therefore, it is understood that they are the same component being called different things. [0062] of Chen describes that cell centrifuge includes a workbench 80 where a beam 820 is disposed along a radial direction of the sample carousel or centrifugal turntable 20, with cantilever 10 being disposed on the beam 820. As both the screwing mechanism 40 (capping mechanism) and the sampling mechanism 50 (pipettor unit) are on the same cantilever 10 as seen in Figures 1-4, they will move together towards and away from the sample turntable 30 (movable stage) along a horizontal track (beam 820). 
Regarding claim 15, modified Chen further teaches wherein the pipettor unit and the capper mechanism are configured to move vertically together along a vertical track.
[0059] of Chen describes that the screwing mechanism 40 (capping mechanism) and the sampling mechanism 50 (pipettor unit) are disposed on opposite sides of cantilever 10 where there is a transmission belt 130 that raises and lowers the sampling mechanism 50 (pipettor unit) and the screwing mechanism 40 (capping mechanism). [0059] of Chen describes that as screwing mechanism 40 descends, the sampling mechanism 50 rises accordingly due to the rotation of the transmission belt 130 so that the two don’t interfere with one another. Therefore, it is understood that the screwing mechanism 40 (capping mechanism) and the sampling mechanism 50 (pipettor unit) move vertically together along a vertical track (along cantilever 10). 
Regarding claim 30, modified Chen further teaches wherein the movable stage is controllably movable in two directions along an operation path among at least a load/unload position, a centrifuging position aligned with the centrifuge station, a pipetting position and one or more uncapping/recapping positions; 
	[0012] of Chen describes where the sample turntable 30 is driven by a second driving mechanism, where the second driving mechanism comprises a second positioning motor, a timing belt, and a gear. It is understood that the sample turntable 30 of Chen is capable of being controllably movable in two directions and will have various positions as it rotates such that it aligns with various components of the apparatus of Chen. 
and wherein the movable stage in the pipetting position is positionable below the movable pipetting section such that pipetting actions can be carried out between the reagent cartridge and the capsule rotor with the movable pipettor section moving in one or more of a Z-axis direction and a θ angle in a plane perpendicular to the Z-axis.
	[0058] of Chen states that the centrifugal turntable and sample turntable are in a one-to-one correspondence, where the first positioning motor drives the centrifugal turntable to rotate by a certain angle and the second positioning motor drives the sample turntable by a certain angle where the position of the sampling mechanism should correspond to the cantilever to ensure correct pipetting. It is understood that both the sampling mechanism 50 (pipettor unit with pipetting section 530) and the sample turntable 30 move to align with one another, where the sampling mechanism 50 (pipettor unit with pipetting section 530) moves up and down in a plane perpendicular to the Z-axis, as well as moves in a Z-axis direction as the cantilever moves horizontally along beam 820. 
Regarding claim 64, modified Chen teaches the automated sample preparation system of claim 13. Modified Chen further teaches wherein the pipettor unit is controllably movable in the horizontal plane between a third pipetting position above the sample vial receiving area and the second pipetting position above the capsule rotor seat in sample transfer operations.
The sample turntable 30 (movable stage) has a plurality of sample positions 320 for placing sample bottles, where the sample positions 320 are understood to be a sample container receiving area, see claim 3 supra (Chen; [0060]).  [0062] of Chen describes that cell centrifuge includes a workbench 80 where a beam 820 is disposed along a radial direction of the sample carousel or centrifugal turntable 20, with cantilever 10 being disposed on the beam 820. [0075] of Chen describes a method of the cell centrifuge where cantilever 10 drives the screw cap mechanism 40 and sampling mechanism 50 to the sample turntable 30 where once acquiring sample from the sample bottle, the sampling mechanism 50 is moved to centrifugal turntable 20 to deposit the sample. 
Regarding claim 65, modified Chen teaches the automated sample preparation system of claim 1. Modified Chen further teaches wherein the movable stage is controllably rotatable independently of the capsule rotor seat about the vertical common rotation axis, and wherein the reagent cartridge receiving area is positioned radially outward of the capsule rotor seat.
[0011] of Chen states that the centrifugal turntable 20 is driven by a first driving mechanism that includes a centrifugal motor. [0012] of Chen states that the sample turntable 30 is driven by a second driving mechanism. [0058] of Chen states that the control mechanism controls operation of the first positioning motor to drive the centrifugal turntable to rotate and the control mechanism control the second positioning motor to cause the sample turntable to rotate, and that they are in a one-to-one correspondence. It is understood that as these are two separate driving mechanisms, they are independently rotatable from one another however they are controlled to rotate to correspond to one another. It is further seen in Figure 1 of Chen that the sample turntable (modified by Jordan to now have reagent cartridges and reagent cartridge receiving areas) is positioned radially outward of the centrifuge motor (capsule rotor seat). 
Regarding claim 66, modified Chen teaches the automated sample preparation system of claim 1. Modified Chen further teaches wherein the movable pipetting section is positioned above the rotatable stage such that the rotatable stage can be rotated to align the reagent cartridge receiving area below the movable pipetting section.
It is seen in Figure 1 of Chen that the sampling mechanism 50 (pipettor unit with pipetting section 530) is located above the sample turntable 30 (movable stage) where the sample turntable 30 (movable stage) is understood to be capable of being rotated to align the reagent cartridge (taught by Jordan) to be below the sampling mechanism 50 (pipettor unit with pipetting section 530). 

Claim(s) 1 is/are alternatively rejected and claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber (US-2011/0093207-A1) in view of Glater (US-6461287-B1), Stokes (US-2004/0043495-A1), and Silbert (US-2013/0065797-A1). 
Regarding claim 1, Ingber teaches an automated sample preparation system comprising: 
a centrifuge station (centrifuge 31) ([0099], Figure 3A); 
a movable stage (carousel 15) having a reagent cartridge receiving area configured to receive a removable reagent cartridge (disposable cartridges 12) ([0098], [0099], Figures 3A); 
	It is seen in Figure 1A that there are cartridge receiving areas for the disposable cartridges 12. 
a pipettor unit (fluid transfer arms 35, 35a) having a base and a movable pipetting section ([0099], Figure 3A);
	[0105] describes that the fluid transfer arms 35 and 35a make two consecutive trips to the centrifuge tube 18 and dispensing the fluid into a waste port of sample processor 14 before returning to the pipette tip 20 to its location on the disposable cartridge. From Figure 3A, it is seen that the fluid transfer arms 35 and 35a will need to be secured to the sample processor 14 and will therefore have a base. Further as the fluid transfer arms 35 and 35a go from centrifuge tube 18 to a waste port and back to a disposable cartridge, it is understood that the fluid transfer arms 35 and 35a have a movable pipette.  
a control circuit with a controller programmed (control unit 27) to control operation of the centrifuge station (31), the movable stage (15), the pipettor unit (35 and 35a) during operation of the automated sample preparation system ([0099], Figure 3A).
	It is stated by [0099] that the control unit 27 houses and controls for ventilation, filtration, and power management for the sample processor 14. As the sample processor 14 contains the centrifuge 31, carousel 15, movable fluid transfer arms 35 and 35a it is understood that they will be controlled by the control unit. 
	Ingber is silent with regards to specific centrifuge, therefore, it would have been necessary and thus obvious to look to the prior art for conventional centrifuges. Stokes provides this conventional teaching showing that it is known in the art to have a hub that extends from a motor such that operation of the motor causes rotation of the hub, where there is a carousel that is mounted onto the hub (Stokes; [0023]). Therefore, it would have been obvious to one having ordinary skill in the art to have the centrifuge of Ingber have a hub that is attached to a motor where the hub connects to a corresponding part of the centrifuge to cause the centrifuge tubes 18 spin as taught by Stokes motivated by the expectation of successfully practicing the invention of Stokes.
	It is understood that the hub will be a capsule rotor seat that is shaped to receive a corresponding part of the centrifuge that holds the plurality of centrifuge tubes 18, with the component holding the centrifuge tubes 18 is a capsule rotor (the component that holds the centrifuge tubes 18 is not labeled in Figure 3B of Ingber). 
Ingber does teach a centrifuge lid 31a seen in Figure 3B, however Ingber does not state that the centrifuge lid 31a can be moved along the vertical common rotation axis to open and close an area surrounding the capsule rotor during centrifuging. 
In the same problem solving area of enclosing a rotor assembly, Glater teaches a cylindrical stainless steel cover (Glater; abstract). 
Specifically, Glater teaches where a cover 12 is cylindrically configured and has casing 13 enshrouding cover 12 where both are configured to move up and down during opening and closing of the concentrator (Glater; column 6 lines 28-41). The concentration 10 containing a rotary drive unit 22 (Glater; column 6 lines 41, 51-53). 
It would have been obvious to one skilled in the art to modify the lid of Ingber such that it configured to move up and down during opening and closing as taught by Glater because Glater teaches that the centrifugal vacuum concentrator allows clear easy unobstructed access to the space about the rotor assembly for cleaning and maintenance when concentrator cover is elevated clear of the rotor assembly in open position (Glater; column 2 lines 46-53).  
	Ingber further does not teach a capper mechanism having a movable distal end that is controllably movable in a vertical direction along the vertical common rotation axis; and 
	In the analogous art of a processing stations, Silbert teaches a capping/decapping mechanism that is capable of capping/decapping two or more different containers (Silbert; [0006]). 
	Specifically, Silbert teaches a capping/decapping mechanism 201 that has an elevator 203 that moves capping/decapping mechanism 201 holding cap/chuck 212/205 downward onto a sample container 211 (Silbert; [0150], [0158], Figure 2). 
	It would have been obvious to one skilled in the art to modify the sample processor of Ingber such that it contains a capping/decapping mechanism as taught by Silbert because Silbert teaches that the capping/decapping mechanism is capable of capping/decapping two or more different containers where each of the two or more different containers has a different shape and/or different shaped cap (Silbert; [0006]). 
	The capping/decapping mechanism of Silbert moves up and down via an elevator, where this movement is understood to be along the vertical common rotation axis defined by the centrifuge of Ingber as the vertical common rotation axis is an axis that travels up and down vertically. 
Regarding claim 16, modified Ingber teaches the automated sample preparation system of claim 1. Modified Ingber further teaches wherein the movable stage has a rounded forward side and a partially cylindrical shape, and wherein the4824-2229-6265 1Serial No. 16/908,516 Attorney Docket No.: 62531.05800vertical common rotation axis is distanced from a geometric center of the partial cylindrical shape.
It is seen in Figure 3A of Ingber that the carousel 15 (movable stage) has a rounded forward side and a partially cylindrical shape. The vertical common rotation axis is understood to be the rotation axis about which centrifuge 31 spins as seen in Figure 3A of Inbger, where the common rotation axis is distanced from a geometric center of the partial cylindrical shape of the carousel 15 (movable stage) of Ingber. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), and Jordan (US-4849177-A), and in further view of Richards (US-2016/0289729-A1). 
Regarding claim 20, modified Chen teaches the automated sample preparation system of claim 13. Modified Chen further teaches wherein the movable pipetting section is movable horizontally by translation, and further moveable vertically at the first and second pipetting positions to withdraw and deliver liquid.
[0062] of Chen describes that cell centrifuge includes a workbench 80 where a beam 820 is disposed along a radial direction of the sample carousel or centrifugal turntable 20, with cantilever 10 being disposed on the beam 820. [0054] of Chen states that the cantilever 10 that holds the screwing mechanism 40 and sampling mechanism 50 (that includes pipette 530 which is understood to be the pipetting section) is horizontally movable. [0075] of Chen describes a method of the cell centrifuge where the cantilever drives the screw cap mechanism 40 and sampling mechanism 50 to move to the top of the sample turntable, where screw cap mechanism and sampling mechanism 50 rise and descend to interact with the sample bottle and transfer liquid to a centrifuge chamber 210. 
However modified Chen does not teach where the movable pipetting section is movable by rotation about a vertical axis. 
In the analogous art of systems for analysis with pipettor assemblies, Richards teaches a pipettor assembly for fluid handling (Richards; [0130]). 
Specifically, Richards teaches where a pipettor 1200 has two motor driven axes, a z-axis motor 1230 to raise and lower the pipettor mandrel 1240 and a theta-axis motor 1250 to rotate the pipettor mandrel 1240 in a theta direction (Richards; [0164], Figure 13). 
It would have been obvious to one skilled in the art to modify the cantilever of modified Chen such that it includes a theta axis motor as taught by Richards because Richards teaches that the theta-axis motor in conjunction with a z-axis motor work in conjunction with other components to accomplish the instruments pipetting tasks and allows a pipettor to remove reagents or specimens from a cartridge (Richards; [0164], [0167]).  

Claim(s) 25, 31, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), and Jordan (US-4849177-A), and in further view of Shneider (US-2006/0177936-A1). 
Regarding claim 25, modified Chen teaches the automated sample preparation system of claim 1. Modified Chen further teaches wherein the movable stage is controllably movable in two directions along an operation path among at least a load position, a centrifuging position aligned with the centrifuge station and a pipetting position; 
[0012] of Chen describes where the sample turntable 30 is driven by a second driving mechanism, where the second driving mechanism comprises a second positioning motor, a timing belt, and a gear. It is understood that the sample turntable 30 of Chen is capable of being controllably movable in two directions and will have various positions as it rotates such that it aligns with various components of the apparatus of Chen. 
wherein the movable stage in the pipetting position is positionable below the movable pipetting section such that pipetting actions can be carried out between the reagent cartridge and the capsule rotor; 
[0058] of Chen states that the centrifugal turntable and sample turntable are in a one-to-one correspondence, where the first positioning motor drives the centrifugal turntable to rotate by a certain angle and the second positioning motor drives the sample turntable by a certain angle where the position of the sampling mechanism should correspond to the cantilever to ensure correct pipetting. It is understood that both the sampling mechanism 50 (pipettor unit with pipetting section 530) and the sample turntable 30 move to align with one another, where the sampling mechanism 50 (pipettor unit with pipetting section 530) moves up and down. 
Modified Chen does not teach: 
wherein the removable capsule rotor further comprises a removable cap;
and wherein the movable distal end of the capper mechanism is controllably movable between a lowered position in which the movable distal end is positioned for uncapping and recapping the capsule rotor and a raised position in which the movable distal end is raised to a height above the movable stage.
In the analogous art of centrifuges, Shneider teaches a centrifuge/vortex that includes a motor with a rotational drive system on which a portable test-tube rack can be mounted for rotation and oscillation (Shneider; abstract). 
Specifically, Shneider teaches where a test-tube rack 12 is mounted on a rotational drive mechanism that includes a rotary motor 22 and drive shaft 20 (Shneider; [0030], Figure 2). There is a latching mechanism 18 that removably locks the test-tube rack 12 onto the drive shaft 20, where the latching mechanism is in the form of an internally threaded grippable ring that can screw onto an externally threaded rod that extends from the drive shaft (Shneider; [0030], Figure 2). 
It would have been obvious to one skilled in the art to modify the centrifuge turntable and driving mechanism of modified Chen such that there is a latching mechanism and corresponding threads as taught by Shneider because Shneider teaches that the latching mechanism locks the test-tube rack onto a drive shaft (Shneider; [0030]). 
It is understood that as the latching mechanism of Shneider is a threaded grippable ring that the capping mechanism of Chen will be capable of interacting with it to screw and unscrew the threaded grippable ring because the capping mechanism because the capping mechanism of Chen unscrews a sample bottle lid and re-tighten the lid of an open vial (Chen; [0039]). 
Regarding claim 31, modified Chen teaches the automated sample preparation system of claim 4. Modified Chen further teaches wherein the removable capsule rotor is housed in and rotatably supported by a capsule rotor apron, wherein the capsule rotor seat is configured to cause the capsule rotor to rotate at high speeds within the capsule rotor apron during centrifuging while maintaining the apron in a stationary position.
It is seen in Figure 4 of Chen that the centrifugal table 20 (capsule rotor) is supported by centrifugal motor 610 (capsule rotor seat). It is further seen in Figure 4 of Chen that there is a containment feature that is directly attached to centrifugal motor 610 that surrounds the centrifugal table 20 (capsule rotor), where this containment feature is understood to be a capsule rotor apron. It is understood from Figure 4 of Chen that the containment feature is directly attached to the centrifugal motor 610, where centrifugal motor 610 supports centrifugal turntable 20. Therefore, the containment feature supports the centrifugal turntable 20 (capsule rotor). The outside of the containment feature is seen in Figure 2 of Chen, where it is understood that this feature will not rotate while the centrifugal turntable 20 (capsule rotor) will rotate. 
Modified Chen does not teach where the capsule rotor further comprising a removable cap; 
In the analogous art of centrifuges, Shneider teaches a centrifuge/vortex that includes a motor with a rotational drive system on which a portable test-tube rack can be mounted for rotation and oscillation (Shneider; abstract). 
Specifically, Shneider teaches where a test-tube rack 12 is mounted on a rotational drive mechanism that includes a rotary motor 22 and drive shaft 20 (Shneider; [0030], Figure 2). There is a latching mechanism 18 that removably locks the test-tube rack 12 onto the drive shaft 20, where the latching mechanism is in the form of an internally threaded grippable ring that can screw onto an externally threaded rod that extends from the drive shaft (Shneider; [0030], Figure 2). 
It would have been obvious to one skilled in the art to modify the centrifuge turntable and driving mechanism of modified Chen such that there is a latching mechanism and corresponding threads as taught by Shneider because Shneider teaches that the latching mechanism locks the test-tube rack onto a drive shaft (Shneider; [0030]). 
Regarding claim 67, modified Chen teaches the automated sample preparation system of claim 25. Modified Chen further teaches wherein the movable distal end is controllably movable between a lowered position in which the movable distal end uncaps and recaps the capsule rotor and a raised position in which the movable distal end is raised to a height above the pipettor unit.
It is stated by [0059] of Chen that the screwing mechanism 40 and the sampling mechanism 50 move up and down, where the screwing mechanism 40 is understood to be capable of screwing and unscrewing the latching mechanism of Shneider. As further stated by [0059] of Chen, as the capping mechanism/screwing mechanism 40 is raised the sampling mechanism 50 will lower. 

Claim(s) 31 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), and Jordan (US-4849177-A), and in further view of Kerr (US-2010/0229635-A1) and Shneider (US-2006/0177936-A1). 
Regarding claim 31, modified Chen teaches the automated sample preparation system of claim 4. Modified Chen further teaches wherein the capsule rotor seat is configured to cause the capsule rotor to rotate at high speeds.
It is understood that the centrifugal motor 610 (capsule rotor seat) of Chen is capable of causing centrifugal turntable 20 to rotate at high speeds. 
If it is determined that modified Chen does not teach a capsule rotor apron, in the analogous art of centrifugal systems, Kerr teaches a rotor assembly with a tapered shaft connected to a motor (Kerr; [0008], [0187]).
Specifically, Kerr teaches where a rotor assembly 200 and gas bearing support assembly 400 have instrument mounts 444 and 442 (Kerr; [0206], Figure 8). It is stated by [0212] that the instrument mounts 444 and 442 can include gas bearings to help stabilize the rotor assembly 200 during rotation and prevent the rotor assembly from colliding with the instrument mounts 442 and 444. 
It would have been obvious to one skilled in the art to modify the apparatus of modified Chen such that it includes instrument mounts as taught by Kerr because Kerr teaches that the instrument mounts can stabilize a rotor assembly during rotation (Kerr; [0212]). 
It is understood that these instrument mounts will interact with the centrifugal turntable 20 of modified Chen to stabilize the rotation. It is further understood that the instrument mounts of Kerr when combined with the device of modified Chen will not rotate as the centrifugal turntable 20 of modified Chen rotates.  
Modified Chen does not teach where the capsule rotor further comprising a removable cap; 
In the analogous art of centrifuges, Shneider teaches a centrifuge/vortex that includes a motor with a rotational drive system on which a portable test-tube rack can be mounted for rotation and oscillation (Shneider; abstract). 
Specifically, Shneider teaches where a test-tube rack 12 is mounted on a rotational drive mechanism that includes a rotary motor 22 and drive shaft 20 (Shneider; [0030], Figure 2). There is a latching mechanism 18 that removably locks the test-tube rack 12 onto the drive shaft 20, where the latching mechanism is in the form of an internally threaded grippable ring that can screw onto an externally threaded rod that extends from the drive shaft (Shneider; [0030], Figure 2). 
It would have been obvious to one skilled in the art to modify the centrifuge turntable and driving mechanism of modified Chen such that there is a latching mechanism and corresponding threads as taught by Shneider because Shneider teaches that the latching mechanism locks the test-tube rack onto a drive shaft (Shneider; [0030]). 

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), and Jordan (US-4849177-A), Shneider (US-2006/0177936-A1), and in further view of Silbert (US-2013/0065797-A1). 
Regarding claim 37, modified Chen teaches the automated sample preparation system of claim 31. Modified Chen does teach a capping/screwing mechanism 40, however the capping/screwing mechanism 40 described by Chen does not have a pair of grippers as seen in Figures 5-8 and described by [0067] of Chen.
In the analogous art of a processing stations, Silbert teaches a capping/decapping mechanism that is capable of capping/decapping two or more different containers (Silbert; [0006]). 
	Specifically, Silbert teaches a capping/decapping mechanism 201 that has an elevator 203 that moves capping/decapping mechanism 201 holding cap/chuck 212/205 downward onto a sample container 211 (Silbert; [0150], [0158], Figure 2). It is also seen in Figures 5 and 6 of Silbert that the capping/decapping mechanism 201 has chuck 205 that is lowered by elevator 203 to grasp the cap 212, where the chuck 205 seen in Figure 5 is seen to have grippers. 
	It would have been obvious to one skilled in the art to modify the capping/screwing mechanism of modified Chen such that there is a chuck with grippers as taught by Silbert because Silbert teaches that the capping/decapping mechanism is capable of capping/decapping two or more different containers where each of the two or more different containers has a different shape and/or different shaped cap (Silbert; [0006]). 
	It is understood that the chuck of Silbert is capable of grasping onto the latching mechanism of Shneider. The capping/screwing mechanism of Chen is being modified to have the chuck of Silbert, as such it is understood that the capping/screwing mechanism of modified Chen would still move up and down vertically as it will still be connected to the cantilever. 

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), Jordan (US-4849177-A), Shneider (US-2006/0177936-A1), and Silbert (US-2013/0065797-A1), and in further view of translated Nakazato (JP-3029330-B2). 
Regarding claim 38, modified Chen teaches the automated sample preparation system of claim 37. Modified Chen does not teach one or more reflective fiber optic LED units configured to indicate a location of the capsule rotor cap in relationship to the pipettor unit.
In the analogous art of automatic chemical analyzers, Nakazato teaches light emitting diodes to display analysis status (Nakazato; page 1 background of the invention section, page 2 detailed description section).
Specifically, Nakazato teaches a sampler section 1 with a circular rotary table 8 that holds a plurality of racks to hold containers 9 that are to be analyzed (Nakazato; page 2 detailed description section, Figure 1). Nakazato further teaches where a light emitting diode (LED) 11 is provided to display analysis status, where there are multiple LEDs 11 seen in Figure 1 that correspond to each rack 10 (Nakazato; page 2 detailed description section, page 3 around paragraphs 3-4). 
It would have been obvious to one skilled in the art to modify the centrifugal turntable of modified Chen such that it includes the LEDs taught by Nakazato because Nakazato teaches that the LEDs indicate when analysis has been completed or not, as well as indicates when there is no rack present (Nakazato; page 3). 

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Chen (CN-106289908-A), Glater (US-6461287-B1), and Jordan (US-4849177-A), and in further view of Keen (US-2012/0206071-A1).
Regarding claim 39, modified Chen teaches the automated sample preparation system of claim 1. Modified Chen does not teach an electrical shunt system configured to decelerate the capsule rotor upon completion of centrifuging by dissipating energy.
In the analogous art of centrifuges having an electrical system reversibly coupled to a power source, a motor coupled to the electrical system where the motor is capable of supplying the electrical system with recovered energy, Keen teaches where the electrical system includes a shunt circuit (Keen; [0011], [0012]).
Specifically, Keen teaches where a motor is an AC induction motor driven by a rotating magnetic field where power cut-off is configured to de-energize the rotating magnetic field, where the electrical system can include a shunt circuit that can safely dissipate recovered energy, and wherein the power cut-off is configured to redirect the recovered energy to the shunt circuit when the electrical system is decoupled from the power source (Keen; [0012]). [0020] of Keen further describes that the technology is related to a method of safely dissipating electrical energy during the shut-down of a centrifuge having a motor capable of generating electrical energy, where routing the electrical energy generated by the motor to a shunt circuit that bypasses an external power plug of the centrifuge. 
It would have been obvious to one skilled in the art to modify the centrifuge motor of modified Chen such that it has a shunt circuit as taught by Keen because Keen teaches that a shunt circuit safely dissipates recovered energy (Keen; [0012], claim 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796